           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

LLOYD DEMETRIUS GRICE,
      Plaintiff,
v.                                                  Case No. 4:19-cv-192-AW-CAS
RICHARD MILDENBERGER, et al.,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Magistrate Judge’s Report and Recommendation (ECF

No. 6), which recommends that the case be dismissed for failure to prosecute and

for failure to comply with a court order. No objections have been filed. The Court

concludes that Plaintiff has failed to prosecute his case and that he has failed to

comply with a court order. The Court has thus determined that the recommendation

should be accepted, and this case is dismissed. The Clerk will enter a judgment

stating: “This case is dismissed without prejudice.” And the Clerk will close the file.

      SO ORDERED on September 5, 2019.

                                        s/ Allen Winsor
                                        United States District Judge
